                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




DERIC LEE TOBER, et al.,                     )       CASE NO. 1:18CV1847
                                             )
                      Plaintiffs,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )       OPINION AND ORDER
                                             )
MEDINA COUNTY, OHIO, et al.,                 )
                                             )
                      Defendants.            )




CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #14) of the Medina

County Defendants for Partial Judgment on the Pleadings. Defendants, Medina County,

Ohio; Medina County Juvenile Detention Center; Ronald V. Stollar; Megan Millikin;

Sergeant Dee Arndt; Jackie Maddox; Sergeant Matthew Riegler; Officer Scott Zimmerman;

Officer Ron Stewart; Officer Brian Seeley; and Officer John Delgado (“Medina Defendants”)

seek judgment on the pleadings and dismissal with respect to certain of Plaintiffs’ claims. For

the following reasons, the Motion is granted in part only.
                               I. FACTUAL BACKGROUND

       Plaintiff Deric Lee Tober was confined in the Medina County Juvenile Detention

Center from August 17, 2017 through November 22, 2017 and again from November 26,

2017 through January 4, 2018. Deric and his mother, Tracy Tober, filed this lawsuit on

August 11, 2018, alleging that Deric was subjected to harsh conditions of confinement, unfair

and cruel punishment and abuse during his detention in the juvenile facility. The Complaint

names as Defendants a number of Detention Officers and Sergeants, the Assistant

Superintendent, the Superintendent, the Medina Juvenile Detention Center, Probate/Juvenile

Court Judge Kevin W. Dunn in his official capacity, and Medina County.

       Plaintiffs bring the following causes of action: Count I - Excessive Force under 42

U.S.C. § 1983; Count II - Failure to Provide Adequate Mental Health Services under 42

U.S.C. § 1983; Count III - Race Discrimination under 42 U.S.C. § 1983; Count IV -

Intentional Infliction of Emotional Distress; and Count V - Negligent Hiring, Retention and

Supervision.

                               II. LAW AND ANALYSIS

Fed.R.Civ.P. 12(c) Standard of Review

       After the pleadings are closed, but within such time as not to delay the trial, any party

may move for judgment on the pleadings. Fed.R.Civ.P. 12(c). In this jurisdiction, “[t]he

standard of review for a judgment on the pleadings is the same as that for a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) . . . We ‘construe the complaint in the light

most favorable to the plaintiff, accept all of the complaint’s factual allegations as true, and

determine whether the plaintiff undoubtedly can prove no set of facts in support of the claims


                                                -2-
that would entitle relief.’” Roger Miller Music, Inc. v. Sony/ATV Publishing, LLC, 477 F.3d

383, 389 (6th Cir.2007) (citations omitted). The pleading does not have to demonstrate

probability; rather, “just enough factual information to create an expectation that discovery

will uncover evidence supporting the claim.” Haber v. Rabin, No. 1:16CV546, 2016 WL

3217869, at *3 (N.D.Ohio Jun.10, 2016), citing Bell Atlantic v. Twombly, 550 U.S. 544, 556

(2007).

          The court’s decision “rests primarily upon the allegations of the complaint;” however,

“exhibits attached to the complaint[] also may be taken into account.” Barany-Snyder v

Weiner, 539 F.3d 327, 332 (6th Cir.2008) (citation omitted) (brackets in the original).

          The court need not accept as true legal conclusions or unwarranted factual inferences.

Lewis v. ACB Bus. Servs., 135 F.3d 389, 405 (6th Cir. 1998). The complaint must state a

plausible claim for relief. “Plausibility is a context-specific inquiry, and the allegations in the

complaint must ‘permit the court to infer more than the mere possibility of misconduct,’

namely, that the pleader has ‘show[n]’ entitlement to relief.” Center for Bio-Ethical Reform,

Inc. v. Napolitano, 648 F.3d 365, 369 (6th Cir. 2011). Dismissal is warranted if the complaint

lacks an allegation as to a necessary element of the claim raised. Craighead v. E.F. Hutton &

Co., 899 F.2d 485 (6th Cir. 1990).

          Lastly, a Rule 12(c) motion “is granted when no material issue of fact exists and the

party making the motion is entitled to judgment as a matter of law.” Paskvan v. City of

Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235 (6th Cir.1991).

Official capacity

          Plaintiffs have sued Medina County, which they identify as a “unit of local


                                                -3-
government organized under the laws of the State of Ohio” and as a “person” under 42 U.S.C.

§ 1983. (ECF DKT #1 at ¶15). Plaintiffs have likewise sued and similarly identified the

Medina County Juvenile Detention Center. (Id. at ¶16). Plaintiffs have also named

Defendants Stollar, Millikin, Arndt, Maddox, Riegler, Zimmerman, Stewart, Seeley and

Delgado in their individual and official capacity.

        Official capacity suits “represent only another way of pleading an action against an

entity of which an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985),

quoting Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690, n. 55 (1978).

“As long as the government entity receives notice and an opportunity to respond, an official-

capacity suit is, in all respects other than name, to be treated as a suit against the entity.”

Graham, 473 U.S. at 166, citing Brandon v. Holt, 469 U.S. 464, 471-72 (1985). Thus, for

example, a suit against a municipal employee in his official capacity is the equivalent of a suit

against the public entity itself. Shamaeizadeh v. Cunigan, 338 F.3d 535, 556 (6th Cir. 2003).

        Therefore, to the extent that the individual Defendants are employees of Medina

County and since the County has been named and served with notice of the suit, Plaintiffs’

claims against the individual Defendants in their official capacity are dismissed as duplicative

of claims against Defendant Medina County.

Sui juris

        The Ohio Supreme Court has held that, in the absence of statutory authority to the

contrary, an Ohio court is not an entity that can sue or be sued. Malone v. Court of Common

Pleas of Cuyahoga County, 45 Ohio St.2d 245, 248 (1976). Moreover, the Sixth Circuit has

held that “ a county juvenile detention center is part of the juvenile court, which is an arm of


                                                 -4-
the state.” Oswald v. Lucas Cnty. Juvenile Detention Ctr., 234 F.3d 1269, 2000 WL 1679507,

at *2 (6th Cir. Oct. 30, 2000). If an entity cannot sue or be sued, neither can one of its

departments or divisions. See Jerry v. Lake Cnty., et al., No. 1:09CV2079, at 2 n.1 (N.D.Ohio

July 31, 2010). Thus, Plaintiffs’ claims against the Medina County Juvenile Detention Center

are dismissed as it is not sui juris.

State law immunity

        The Medina Defendants argue that Defendant Medina County is entitled to immunity

under R.C. § 2744.02 for the state law claims contained in Counts IV and V of Plaintiffs’

Complaint.

        Ohio courts have held that political subdivisions are immune under R.C. § 2744.02

from liability for intentional tort claims, such as the Intentional Infliction of Emotional

Distress claims alleged in Count IV of Plaintiffs’ Complaint. Williams v. McFarland

Properties, LLC, 177 Ohio App.3d 490, 494 (2008). “There are no exceptions to immunity

for the intentional torts of fraud and intentional infliction of emotional distress as alleged in

this case.” Wilson v. Stark Cty. Dept. of Human Serv., 70 Ohio St.3d 450, 452 (1994).

        Furthermore, there is no dispute that Medina County is a political subdivision and that

the operation of a juvenile detention center is a governmental function pursuant to

R.C. § 2744.01(C)(2)(o).

        R.C. § 2744.02(A)(1) provides that “ a political subdivision is not liable in damages in

a civil action for injury, death, or loss to person or property allegedly caused by any act or

omission of the political subdivision or an employee of the political subdivision in connection

with a governmental or proprietary function.”


                                                -5-
       A political subdivision may be liable, however, if one of the R.C. § 2744.02(B)(1-5)

exceptions applies, involving (1) operation of a motor vehicle; (2) a proprietary function; (3)

public roads; (4) building defects; or (5) where liability is expressly imposed. Upon review of

the pleadings, the Court agrees with the Medina Defendants that none of these exceptions is

implicated here.

       If none of the statutory exceptions applies, then the Court’s analysis must cease.

Plaintiffs’ claims in Counts IV and V are thus dismissed as against Defendant Medina County

on the basis of § 2744 immunity.

Individual Defendants and Count V

       The Medina Defendants assert that Plaintiffs’ claims in Count V for Negligent Hiring,

Retention and Supervision fail to state a claim and that the individual Defendants are entitled

to immunity under § 2744.

       The Medina Defendants contend that the allegations in Count V are merely conclusory

and formulaic. In Count V, Plaintiffs recite that the employees of the Medina County

Detention Center were “incompetent, untrained and undisciplined.” (ECF DKT #1 at ¶72).

The employees were unsupervised and failed in their duty to keep Deric Tober safe. (Id. at

¶¶78-79). Defendants allegedly acted “in a reckless or wanton manner, in bad faith, and/or

with malicious purpose.” (See e.g., id. at ¶84).

       In addition, the Medina Defendants argue that R.C. § 2744.03(A)(6) provides the

individual employees with immunity from liability. The Court notes that immunity is

available unless the acts or omissions were manifestly outside the scope of the employment

responsibilities or were with malicious purpose, in bad faith, or in a wanton or reckless


                                              -6-
manner. R.C. § 2744.03(A)(6)(a) and (b). Plaintiffs’ allegations at ¶81, et seq. state that

Defendants are not entitled to immunity due to acts or omissions that were malicious, in bad

faith, and/or wanton or reckless.

         The Complaint could have been more artfully drafted and could have provided more

detail. Yet, at this juncture, the Court need not find that Plaintiffs’ claims to relief are

probable, but only that they are plausible. Moreover, the Complaint can survive dismissal if

there is “just enough factual information to create an expectation that discovery will uncover

evidence supporting the claim.” Haber v. Rabin, No. 1:16CV546, 2016 WL 3217869, supra,

citing Twombly, 550 U.S. at 556.

        Therefore, the Court rules that the Medina Defendants’ Motion for Judgment on the

Pleadings as to the Negligent Hiring, Retention and Supervision Claim (Count V) against

individual Defendant employees is denied.

Tracy Tober’s claims

        The Medina Defendants contend that the Complaint fails to set forth any allegations

for which Plaintiff Tracy Tober (Plaintiff Deric Tober’s mother) can recover. Defendants

make this argument for the first time in their Reply Brief (ECF DKT #23). Because the issue

implicates standing, which is a key element of federal court jurisdiction, the Court will

address it.

        In Counts I, II and III of Plaintiffs’ Complaint, there are claims under § 1983 for

violation of Deric Tober’s constitutional rights to be free from excessive force and race

discrimination and to receive adequate mental health services. Defendants correctly point out

that there are no allegations that Defendants engaged in any action related to or directed


                                                 -7-
towards Tracy Tober in violation of her constitutional rights.

       The Sixth Circuit has held that “section 1983 provides a cause of action which is

personal to the injured party.” (emphasis in original). Purnell v. Akron, 925 F.2d 941, 948

n.6 (6th Cir. 1991). “In the Sixth Circuit, a section 1983 cause of action is entirely personal

to the direct victim of the alleged constitutional tort.” Claybrook v. Birchwell, 199 F.3d 350,

357 (6th Cir. 2000).

       Thus, the Court finds that the Medina Defendants are entitled to judgment as a matter

of law on the claims alleged by Plaintiff Tracy Tober in Counts I, II and III.

                                  III. CONCLUSION

       For these reasons, the Motion (ECF DKT #14) of the Medina County Defendants for

Partial Judgment on the Pleadings is granted in part only.



       IT IS SO ORDERED.
               2/27/2019
       DATE: ___________

                                          s/ Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      United States District Judge




                                               -8-
